                                                                               10/21/2019


                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


EDWARD DUCHENEAUX and MAE                        CV 19-6-BLG-TJC
KELLER, as Co-Personal
Representatives of the ESTATE OF
PAUL DUCHENEAUX, DECEASED,                        ORDER STRIKING FILING

                    Plaintiffs,

vs.

LOWER YELLOWSTONE RURAL
ELECTRIC ASSOCIATION, INC., a
Montana Corporation d/b/a Lower
Yellowstone Rural Electric
Cooperative, et al.,

                    Defendants.


      Plaintiff filed a Notice of Intention to Serve Rule 45 Subpoenas Duces

Tecum. (Doc. 49.) Upon reviewing the filing, the Court notes that Plaintiff failed

to adhere to Local Rule 26.2(a) “Filing Prohibited,” which states:

      Pursuant to Fed. R. Civ. P. 5(d)(1), initial disclosures under Fed. R. Civ. P.
      26(a)(1)(A), depositions, interrogatories, requests for documents, requests
      for admissions, answers, responses, and objections, expert disclosures,
      expert reports, notices of deposition, notices of service of subpoena, and
      certificates or notices indicating service of discovery documents on opposing
      parties are not routinely filed. (Emphasis added.)
L.R. 26.2(b) excepts subsection (a), but only if a motion is filed relating to

discovery. Here, no motion was filed relating to discovery but instead only a

notice of intent to servie subpoenas.

      Adherence to L.R. 26.2 allows the Court, and often the parties, to handle

matters more expeditiously. Compliance with the local rule is required.

Accordingly, IT IS ORDERED that Plaintiff’s Notice of Intention to Serve Rule

45 Subpoenas Duces Tecum (Doc. 49) is rejected and shall be stricken from the

record.

      IT IS ORDERED.

      DATED this 21st day of October, 2019.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
